As filed with the Securities and Exchange Commission on May 28, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period March 31, 2014 Item 1. Schedule of Investments. Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (unaudited) Shares Value COMMON STOCKS: 96.7% Automobiles & Components: 2.3% Deere & Co. (United States) # $ Johnson Controls, Inc. (United States) Banks: 5.8% DGB Financial Group (South Korea) New Resource Bank (United States) (a) (b) ( c) SVB Financial Group (United States) (a) The Toronto Dominion Bank (Canada) (a) Westpac Banking Corp. (Australia) Capital Goods: 5.3% Ameresco, Inc. (United States) (a) Atlas Copco AB - Class A (Sweden) Eaton Corp. PLC (Ireland) Schneider Electric SA (France) Tennant Co. (United States) Commercial Services & Supplies: 4.2% IHS, Inc. (United States) (a) Intertek Group (United Kingdom) Waste Management, Inc. (United States) Communications Equipment: 2.8% Ericsson (Sweden) QUALCOMM, Inc. (United States) Computers & Peripherals: 2.3% Apple, Inc. (United States) Stratasys Ltd. (United States) (a) # Construction & Engineering: 1.9% Quanta Services, Inc. (United States) (a) Consumer Durables & Supplies: 4.0% Koninklijke Philips Electronics NV (Netherlands) Nike, Inc. (United States) Panasonic Corp. (Japan) Diversified Financial Services: 2.3% Hannon Armstrong Sustainable Infrastructure Capital, Inc. (United States) # IntercontinentalExchange Group, Inc. (United States) Electrical Equipment: 1.8% Generac Holdings, Inc. (United States) Food, Beverage & Tobacco: 1.3% Danone (France) Food Manufacturing: 2.3% Darling International, Inc. (United States) (a) New Britain Palm Oil Ltd. (United Kingdom) Food Products: 2.1% Sao Martinho SA (Brazil) Sunopta, Inc. (Canada) (a) Food & Staples Retailing: 1.4% Jeronimo Martins, SGPS, SA (Portugal) Health Care Equipment & Services: 2.6% Covidien PLC (Ireland) Elekta AB (Sweden) Hotels, Restaurants & Leisure: 1.4% Compass Group PLC (United Kingdom) Household & Personal Products: 1.1% Natura Cosmeticos SA (Brazil) Insurance: 3.3% Allianz SE (Germany) Metlife, Inc. (United States) Internet Software & Services: 1.4% eBay, Inc. (United States) (a) Materials: 5.7% Novozymes A/S - Class B (Denmark) Praxair, Inc. (United States) Svenska Cellulosa AB - Class B (Sweden) Umicore (Belgium) Multiline Retail: 1.0% Woolworths Holdings Ltd. (South Africa) Personal Products: 1.2% L'Oreal (France) L'Oreal SA (France) Pharmaceuticals & Biotechnology: 7.7% Novo-Nordisk A/S - Class B (Denmark) Roche Holdings AG (Switzerland) Waters Corp. (United States) (a) Real Estate: 3.3% Jones Lang Lasalle, Inc. (United States) Unibail-Rodamco SE-REIT (France) Retailing: 2.8% The TJX Companies, Inc. (United States) Tractor Supply Co. (United States) Semiconductors & Semiconductor Equipment: 4.2% First Solar, Inc. (United States) (a) IPG Photonics Corp. (United States) (a) # Taiwan Semiconductor Manufacturing Company Ltd. SA-ADR (Taiwan) # Software & Services: 8.8% Adobe Systems, Inc. (United States) (a) Ansys, Inc. (United States) (a) Google, Inc. (United States) (a) SAP AG (Germany) Silver Spring Networks, Inc. (United States) (a) Telecommunication Services: 3.9% KDDI Corp. (Japan) Safaricom Ltd. (Kenya) Verizon Communications, Inc. (United States) Vodafone Group PLC (United Kingdom) - ADR Transportation: 5.6% Canadian Pacific Railway Ltd. (Canada) (a) East Japan Railway Co. (Japan) Koninnklijke Vopak NV (Netherlands) Ryder Systems, Inc. (United States) Utilities: 2.9% ITC Holdings Corp. (United States) Ormat Technologies, Inc. (United States) TOTAL COMMON STOCKS (Cost $347,361,867) PREFERRED STOCKS: 2.5% Banks: 1.3% Banco Bradesco SA (Brazil) Materials: 1.2% Klabin SA (Brazil) TOTAL PREFERRED STOCKS (Cost $13,600,728) SHORT-TERM INVESTMENTS: 2.0% Money Market Funds: 2.0% First American Prime Obligations Fund - Class Z, 0.02%^ TOTAL SHOR TERM INVESTMENTS (Cost $9,952,734) INVESTMENT PURCHASED WITH\ CASH PROCEEDS FROM SECURITIES LENDING: 2.8% Money Market Fund: 2.8% First American Prime Obligations Fund - Class Z, 0.02%^ TOTAL INVESTMENT PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (Cost $13,844,989) TOTAL INVESTMENTS IN SECURITIES: 104.0% (Cost $384,760,318) Liabilities in Excess of Other Assets: (4.0)% ) TOTAL NET ASSETS: 100.0% $ # This security or a portion of this security was out on loan at March 31, 2014.Total loaned securities had a market value of $13,818,113 at March 31, 2014. (a) Non-income producing security. (b) A portion of this security is considered illiquid. As of March 31, 2014 the total market value of illiquid securities was $2,110,500 or 0.4% of net assets. (c) Affiliated Company as defined by the Investment Company Act of 1940. Share Balance December 31, 2013 Purchases Sales Share Balance March 31, 2014 Realized Gain (Loss) Dividend Income Value March 31, 2014 Acquisition Cost New Resource Bank - - $
